Case: 10-20704     Document: 00511547010         Page: 1     Date Filed: 07/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 21, 2011
                                     No. 10-20704
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

VICTOR ALFONSO GAONA DELGADO, also known as Miguel Angel Trevino,
also known as Victor Alfonso Gaona, also known as Victor Alfonso Gaona-
Delgado, also known as Victor Gaona Delgado, also known as Miguel Trevino,
also known as Miguel Angel Trevino-Gaona,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-353-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Victor Alfonso Gaona Delgado was convicted of illegal reentry by a felon
and was sentenced, pursuant to the district court’s decision to impose an upward
variance, to serve 45 months in prison and a three-year term of supervised
release. In this appeal, Gaona Delgado argues that his sentence is substantively
unreasonable because the district court failed to give proper weight to his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20704    Document: 00511547010      Page: 2   Date Filed: 07/21/2011

                                  No. 10-20704

arguments in mitigation and because his 45-month sentence exceeds what is
needed in his case. Because Gaona Delgado did not raise these issues in the
district court, they are reviewed for plain error only. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      Our review of the record and pertinent authority shows that Gaona
Delgado’s arguments are unavailing. The choice of sentence was grounded in the
judge’s assessment of proper factors, and the sentence itself is not unreasonable.
See 18 U.S.C. § 3553(a); United States v. Smith, 440 F.3d 704, 708 (5th Cir.
2006). Gaona Delgado’s arguments amount to no more than a disagreement
with the district court’s sentencing decision, and this quarrel does not suffice to
show error in connection with his sentence.
      AFFIRMED.




                                        2